1
2
3                                                                          O
4
5
6
7
8                         UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
9
10   JESSE ANDREW GREEN,                         Case No. 8:17-cv-01764-JVS-KES
11            Petitioner,

12                                              ORDER ACCEPTING REPORT AND
            v.
13                                              RECOMMENDATION OF UNITED
                                                 STATES MAGISTRATE JUDGE
14   SCOTT KERNAN, Sec’y of the Cal.
15   Dep’t of Corr. and Rehab.,
                 Respondent.
16
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition (Dkt. 1, 3),

19   the other records on file herein, and the Report and Recommendation of the United

20   States Magistrate Judge (Dkt. 15). Further, the Court has engaged in a de novo

21   review of those portions of the Report and Recommendation to which objections

22   (Dkt. 16) have been made. The Court accepts the report, findings, and

23   recommendations of the Magistrate Judge.

24
25
26
27
28
1          IT IS THEREFORE ORDERED that Judgment be entered dismissing the
2    Petition and this action with prejudice.
3    DATED: December 04, 2018
4
5                                           ____________________________________
                                            JAMES V. SELNA
6                                           UNITED STATES DISTRICT JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
